Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 12-17 and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sommer et al. (US 2020/0264006 A1), cited by applicant
Re claims 1, 12, 19:  Sommer et al. teaches a device (such as HMD 200) along with corresponding method of use that is configured to be head mounted on a user (figure 2A, 2B), comprising:
a processor (controller 204),
a memory (230),
at least one image sensor (220),
at least one speaker (210A, 210B) that produces at least three directional audio zones (at least areas in front, to the left and to the right); and
programming in said memory, wherein execution of said programming by said processor configures the device to perform functions, including functions to:
capture, using the at least one image sensor, images in an environment of the device (collect information about the user’s environment, paragraph [0060]);
identify at least one of an object (such as obstacles) or feature within the captured images (target location);
determine a position of the device within the environment with respect to the at least one object or feature (paragraph [0061], detecting a position of the HMD 200 in the real world and as discussed in relation to figure 3 (paragraph [0067]);
determine a target location within the environment that may be associated with the object or feature (paragraph [0036]);
determine a current orientation of the device with respect to the target location (paragraph [0061, 0067, 0068]);
selectively emit audio signals from the at least one speaker in respective directional audio zones responsive to the current orientation to guide the user to the target location (paragraph [0068-0069]); and
adjust a volume of the audio signals to indicate a distance of the device from the target location (paragraph [0069]).  The method limitations of claims 12 and 19 substantially set forth features of operation of elements as set forth in claim 1 and are satisfied by the corresponding operations of the elements in Sommer et al. as discussed above with respect to claim 1.   Also, the claimed memory storing program code as set forth in claim 19 is satisfied by memory (230) discussed in paragraph [0059] that is used for  storing code (232).
Re claims 3, 13 and 20: the claimed match between a captured image and a stored object for determining a position as set forth is taught by at least the discussion in paragraph [0082, 0089] in which an inputted target location can be input and used in conjunction with map information of obstacles allowing for a user to determine his position and when he reaches a target location place or location. 
Re claims 4 and 14: See paragraph [0061] in which a position and orientation within the real word is determined.
Re claim 9: the previous obtained information is satisfied by map information that is used to determine a match between a target place as discussed in paragraphs [0082, 0089] when guiding a user from his current location to the target location.
Re claims 5 and 15: note use of display (202) for displaying virtual content as set forth.
Re claims 6 and 16: the claimed random location as set forth is taught by an object for which the location is discoverable as discussed in paragraph [0036] and in which used as a target location in which a user desires to go.
Re claims 7 and 17: having a target location identify from a retrieved location in a memory is taught by a target location that is known by the spatial audio navigation system as discussed in paragraph [0036]. i.e. the navigation system must include a memory of stored location since it is electrical component in nature (such as memory (130, 230))
Allowable Subject Matter
Claims 2, 8, 10-11 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The claimed device including in combination the features of claim 1 that additionally includes an eyewear device including the location of each of the four speakers as set forth in claim 2 is neither taught by nor an obvious variation of the art of record. The claimed device including in combination the features of claim 3/1 that additionally includes identifying at least two location points for the first matched object and corresponding location points of a previous obtained information to calculate the position of the device for the corresponding location points as set forth in claim 8 is neither taught by nor an obvious variation of the art of record.  The claimed device including in combination the features of claim 3/1 that additionally includes storing the previously obtained information stored in a servo system which is accessed by the processor and store this previous information in the memory of the device as set forth in claim 10 is neither taught by nor an obvious variation of the art of record.  The limitations of claim 11 depend upon those features of claim 10/3/1.  The claimed method including in combination the features of claim 12 that additionally includes a 
Global positioning sensor (GPS), retrieves GPS location information, request the previously obtained information from a server using the GPS location information and corresponding to the GPS location information and to receive the requested previously obtained information as set forth in claim 18 is neither taught by nor an obvious variation of the art of record.    
Response to Arguments
7. 	Applicant's arguments filed 10/27/22 have been fully considered but they are not persuasive. 
Applicant argues that Sommer et al. does not teach programming in memory that is executed by a processor.  Examiner does not agree since figure 2B along with paragraph [0057] teaches such features.  Also, applicant argues that Sommer et al. does not teach to identify an object or feature in a captured image.  Again, examiner does not agree since it is clear that the device of Sommer et al. includes a plurality of sensors such as a camera to enable real world location determination (paragraph [0053]). The cameras would pick up images of the users surrounding including obstacle(s) as set forth including those obstacles depicted in figure 6A-6D to aid the user to reach the target location.   This current location along with a target location and a map information are used to determine a path for the user to take to get to his target location (paragraph [0037]).  It appears it is applicant’s belief that the camera used in Sommer et al. does not pick up images of the obstacles as the user travels along a given path.  Examiner asks then, what would the camera images be if they would not include obstacle images that would determine a real world position of the user?  
Conclusion
8. 	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SNIEZEK whose telephone number is (571)272-7563. The examiner can normally be reached Monday-Friday 7:00 AM-3:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



								/ANDREW L SNIEZEK/                                                                                                Primary Examiner, Art Unit 2688                                                                                                        

/A.L.S/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        12/1/22